Contrary to the defendant’s contentions, the trial court properly determined that the then 10-year-old complainant was a vulnerable child witness within the meaning of CPL 65.20 based upon the testimony and evidence presented at the hearing, which collectively established, by clear and convincing evidence, several of the 12 factors cited in CPL 65.20 (10) (see CPL 65.20 [10]; People v Cintron, 75 NY2d 249, 267 [1990]; People v Ramos, 203 AD2d 599 [1994]; People v Lindstadt, 174 AD2d 696, 697 [1991]; People v Guce, 164 AD2d 946, 947 [1990]). Accordingly, that complainant was properly permitted to testify via two-way closed-circuit television, and the defendant’s constitutional right to confrontation was not violated.
The defendant’s remaining contentions are without merit. Eng, P.J., Angiolillo, Sgroi and Hinds-Radix, JJ., concur.